DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 159-170 are pending in this application.  Claims 1-158 have been cancelled.  Claims 159-170 are rejected in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 159-170 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schade (US 3934047) in view of Bingley et al (US 7851005) and Lee et al (US 2007/0082106).
As to claims 159-170, Schade discloses the use of naringin as a flavor modifier for non-traditional sweeteners to provide sweeteners which are devoid of undesirable aftertaste (see entire document).  Schade discloses beverages (see claim 15) and a pH of about 5 (column 4, lines 41-46).  Schade discloses an effective amount to modify taste (claim 1).
The claims differ as to use of rebaudioside A as the sweetener.
Bingley et al disclose the conventional use of rebaudioside A in beverages (see entire patent, especially claim 1).  Bingley disclose sweetener potentiators as conventional (see entire document).
Lee et al disclose the conventional use of rebaudioside A in beverages (see entire document, especially paragraphs [0077]-[0080], Examples 25 and 26).   Lee et al disclose greater than 90% rebaudioside A (paragraph [0025]).

 As to claim 160, Lee et al teaches greater than 90% rebaudioside A (paragraph [0025]}.
As to claims 161 and 162, Schade teaches an effective amount where it would be well-within the skill of the art to determine the optimal amount.
As to claim 163, 168, and 169, Lee et al teaches the conventional use of citric acid and additional components such as fibers (paragraph [0043]).
As to claims 164 and 165, Schade teaches a pH of about 5 (column 4, lines 41-46).  
As to claims 166 and 167, Schade teaches carbonated and non-carbonated beverages (see column 3, lines 60-65).
As to claim 170, Schade teaches that naringin improves aftertaste.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         

LAW
March 25, 2022